Citation Nr: 0306435	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-14 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C. § 1151 for 
the veteran's death as due to Department of Veterans Affairs 
hospital care, medical or surgical treatment. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to October 
1967.  He died in November 1998.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  


REMAND

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The VCAA became law in November 2000.  While the appellant 
filed her DIC claim in December 1998, the record on appeal 
contains no reference to the VCAA.  In this regard, the Board 
would observe that the statement of the case provided to the 
appellant was issued prior to the VCAA and contains no 
reference to VA's duty to notify or assist the appellant in 
developing her claim.  In addition, the RO has not provided 
any other document to the appellant informing her of the 
regulatory changes issued in conjunction with the VCAA.

In light of the interval of time between the date the VCAA 
became law in November 2000, and the date the claims file was 
transferred to the Board in March 2003, the RO should have 
informed the appellant of the provisions of the VCAA to 
ensure due process in this case.  Under these circumstances, 
the Board believes that the RO should notify the appellant of 
the provisions of the VCAA prior to appellate review.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

The RO should undertake any additional 
development contemplated by the VCAA, 
including, but not limited to, informing 
the appellant of the provisions of the 
VCAA, as well as the division of 
responsibilities between the VA and the 
appellant in obtaining evidence necessary 
to substantiate her claim.  

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable at this time.  The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
this appeal.  No action is required of the appellant until 
she is notified.  



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



